568 N.W.2d 393 (1997)
224 Mich. App. 215
Ronald A. MARCELLE, Plaintiff-Appellee,
v.
Robert S. TAUBMAN and Linda S. Taubman, Defendants-Appellants.
Docket No. 192467.
Court of Appeals of Michigan.
Submitted February 4, 1997, at Detroit.
Decided June 17, 1997, at 9:00 a.m.
Released for Publication September 11, 1997.
*394 Gunsberg & Breskin, P.C. by David B. Gunsberg, Bloomfteld Hills, for Plaintiff-Appellee.
Miro Weiner & Kramer, P.C. by Bruce L. Segal, for Bloomfield Hills, Defendants-Appellants.
Before WAHLS, P.J., and GAGE and W.J. NYKAMP,[*] JJ.
PER CURIAM.
Defendants appeal by leave granted the trial court's order denying their motion for summary disposition of plaintiffs handicappers' civil rights claim. We reverse.
Defendants hired plaintiff in 1984 as their butler. In 1987, defendants promoted plaintiff to the position of major-demo, i.e., household manager. On September 15, 1993, plaintiff was discharged. He filed this claim on September 12,1994, alleging age discrimination, handicap discrimination, and retaliatory discharge. The trial court granted defendants' motion for summary disposition of plaintiffs age and retaliatory discharge claims. However, the trial court held that plaintiff had set forth sufficient facts to demonstrate a genuine issue of material fact with regard to handicap discrimination, and that whether plaintiff was a domestic employee was a question of fact.
Defendants argue that the trial court erred in denying their motion for summary disposition. We agree. In reviewing a motion for summary disposition brought under MCR 2.116(0(10), a trial court considers affidavits, pleadings, depositions, admissions, and documentary evidence filed in the action or submitted by the parties in the light most favorable to the party opposing the motion. Quinto v. Cross & Peters Co., 451 Mich. 358, 362, 547 N.W.2d 314 (1996). A trial court may grant a motion for summary disposition under MCR 2.116(0(10) if the affidavits or other documentary evidence show that there is no genuine issue with respect to any material fact, and the moving party is entitled to judgment as a matter of law. Id. This Court reviews a trial court's decision regarding a motion for summary disposition de novo as a matter of law. Miller v. Farm Bureau Mutual Ins. Co., 218 Mich.App. 221, 233, 553 N.W.2d 371 (1996).
The Michigan Handicappers' Civil Rights Act (HCRA), M.C.L. § 37.1101 et seq.; M.S.A. § 3.550(101) et seq., specifically excludes individuals employed in "domestic service" from protection under the act. M.C.L. § 37.1201(a); M.S.A. § 3.550(201)(a). Where facts are undisputed, applying a statute to the facts is an issue of law for the court. See Zarka v. Burger King, 206 Mich. App. 409, 411, 522 N.W.2d 650 (1994). This principle holds true where the case involves the application of undefined statutory words or phrases to undisputed facts. See Bajis v. Dearborn, 151 Mich.App. 533, 538, 391 N.W.2d 401 (1986).
It is true that the Supreme Court departed from this general rule in DiFranco v. Pickard, 427 Mich. 32,398 N.W.2d 896 (1986). In *395 that case, which arose under the no-fault act, the Court held:
We therefore modify that portion of Cassidy [v. McGovern, 415 Mich. 483, 330 N.W.2d 22 (1982) ] which held that the trial court must decide whether the plaintiff suffered a serious impairment of body function whenever there is no material factual dispute as to the nature and extent of the plaintiffs injuries. If reasonable minds can differ as to whether the plaintiff suffered a serious impairment of body function, the issue must be submitted to the jury, even if the evidentiary facts are undisputed. [DiFranco, p. 58, 398 N.W.2d 896.]
In making that holding, the Court recognized that the term "serious impairment" is not readily definable. Id., p. 50, 398 N.W.2d 896; see Wills v. State Farm Ins. Cos., 437 Mich. 205, 210-211, 468 N.W.2d 511 (1991).
Outside the context of the no-fault act, DiFranco has not been used by Michigan courts to depart from the customary rule that where facts are undisputed, courts should apply statutory law to the facts as a matter of law. Indeed, in Wills, supra, p. 210, 468 N.W.2d 511, the Court commented regarding the extraordinary nature of Di-Franco:
In DiFranco we overturned prior case law by declaring that the "question whether the plaintiff suffered a serious impairment of body function must be submitted to the trier of fact whenever the evidence... is such that reasonable minds could differ as to the answer." This rule is in opposition to the customary rule requiring the jury to decide the facts and the judge to construe the law by interpreting statutory language. [Citation omitted.] The Court also stated that "there were compelling reasons for departing from [the general] rule in DiFranco." Wills, supra, p. 210, 468 N.W.2d 511.
We decline plaintiffs invitation to extend the holding of DiFranco to the facts of this case. Here, the statutory phrase "domestic service" does not lend itself to individualized interpretation by a jury. Rather, the standard for the phrase must be objective and external and it should be the same for all persons. Wills, supra, p. 211, 468 N.W.2d 511. In addition, the interpretation of "domestic service" is an issue of first impression before this Court. Unlike the circumstances in DiFranco, supra, pp. 50, 56-57, 398 N.W.2d 896, there have been no disagreements among this Court's panels in interpreting this phrase. Wills, supra, p. 211,468 N.W.2d 511. Accordingly, where the facts are undisputed, the question whether a plaintiffs employment is encompassed by the statutory phrase "domestic service" under the HCRA is a question of statutory construction and presents an issue of law. Thus, the trial court erred in holding that the issue whether plaintiff was a domestic servant was a question of fact to be decided by the jury.
In interpreting a statute, this Court attempts to give effect to the intent of the Legislature as expressed in the statute. People v. Lee, 447 Mich. 552, 557,526 N.W.2d 882 (1994). Where the language used is clear and the meaning of the words chosen is unambiguous, a common-sense reading of the provision will suffice, and no interpretation is necessary. Id. Only if the statute is of doubtful meaning or ambiguous is the door open to a judicial determination of the legislative intent. Id.
The HCRA does not define "domestic service." However, simply because a phrase is undefined does not render a statute ambiguous. Id. Rather, undefined words are given meaning as understood in common language, taking into consideration the text and subject matter relative to which they are employed. Id., pp. 557-558, 526 N.W.2d 882. Where a statute does not define one of its terms, it is customary to look to a dictionary for a definition. Id, p. 558, 526 N.W.2d 882. Black's Law Dictionary (5th ed.), p. 435, defines "domestic servant" as:
A person hired or employed primarily for the performance of household duties and chores, the maintenance of the home, and the care, comfort and convenience of members of the household.
Using the plain meaning of "domestic service," plaintiff was employed as a domestic servant and is excluded from bringing suit under the HCRA. His job description included *396 managing defendants' household, hiring and supervising defendants' staff of approximately twenty employees, answering doors and receiving guests, managing household expenditures, developing a reporting system for damage or breakage of household items and structural problems that needed repair, and scheduling staff members. Each of plaintiffs duties centered around running defendants' household and ensuring that defendants had a pleasant, comfortable, organized home. In fact, plaintiff admitted that his job was to create a "perfect" household. Although plaintiff argues that the size and scope of his job, in addition to his supervisory functions, except him from the definition of "domestic service," such an interpretation is not supported under the plain meaning of that phrase. Rather, the undisputed facts show that plaintiff was employed "primarily for the performance of household duties and chores, the maintenance of the home, and the care, comfort and convenience of members of the household." Accordingly, the trial court erred in denying defendants' motion for summary disposition with respect to plaintiffs HCRA claim. M.C.L. § 37.1201(a); M.S.A. § 3.550(201)(a).
Reversed. We do not retain jurisdiction. Defendants, being the prevailing party, may tax costs pursuant to MCR 7.219.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.